18-08245-rdd       Doc 57      Filed 09/03/20 Entered 09/03/20 13:08:03            Main Document
                                            Pg 1 of 2



  ROBERT E. GERBER
  Joseph Hage Aaronson, LLC
  485 Lexington Avenue, 30th Floor
  New York, NY 10017
  Telephone: (212) 407-1212
  Facsimile: (212) 407-1270

  Mediator

  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------- x
                                                                 :   Chapter 11
  In re:                                                         :   No. 15-23007 (RDD)
                                                                 :
  THE GREAT ATLANTIC & PACIFIC TEA                               :
  COMPANY, INC. et al,                                           :
                                                                 :
                                      Debtors.                   :
  --------------------------------------------------------------x
  THE GREAT ATLANTIC & PACIFIC TEA                               :
  COMPANY, INC. et al,                                           :
                                                                 :
                                      Plaintiffs.                :   Adversary Proceeding.
                                                                 :   No. 18-08245 (RDD)
                                                                 :
                             v.                                  :
                                                                 :
  PEPSICO, INC., et al.,                                         :
                                                                 :
                                      Defendants                 :
  ---------------------------------------------------------------x

                                       REPORT OF MEDIATOR

          1.       I am a retired judge of this Court and was selected to mediate issues

  between (i) Debtor Plaintiffs, The Great Atlantic & Pacific Tea Company, and certain of

  its affiliates (together, “A&P”), and (ii) Defendants Pepsico, Inc, and certain of its

  affiliates (together, the “Pepsi Entities”). I submit this report pursuant to Rule 9019-1 of

  the Local Rules of this Court, and ¶ 3.4 of the Court’s Procedures Governing Mediation
18-08245-rdd     Doc 57    Filed 09/03/20 Entered 09/03/20 13:08:03             Main Document
                                        Pg 2 of 2



  of Matters and the Use of Early Neutral Evaluation and Mediation/Voluntary Arbitration

  in Bankruptcy Cases and Adversary Proceedings.

         2.      I conducted mediation sessions with the participation of both sides, by

  Zoom, on July 22, 2020 and August 26, 2020. I additionally had telephonic

  conversations (individually and by conference call) and exchanges of emails (in each case

  too numerous to describe with greater particularity) with counsel for the parties before

  each mediation session and thereafter. As the parties had authorized and requested me to

  do, I shared with them, over the course of the mediation, views I formed with respect to

  potential outcome and risk if they were to continue to litigate. Late in the day of the

  second session, by which time agreement had not yet been reached, I made a Mediator’s

  Proposal. It did not then secure the joint acceptance by each side that was required to

  make it an agreed-on settlement, but I understand that shortly thereafter a settlement was

  reached between A&P and the Pepsi Entities.

         3.      All parties participated in the Zoom mediation sessions (with client

  representatives with satisfactory authority present), and in my opinion, all parties

  engaged in the mediation in good faith.

         4.      With the mediation having turned out successfully, I understand that A&P

  and the Pepsi Entities are now undertaking the documentation of the settlement. It is my

  further understanding that a 9019 motion with respect to the settlement will be filed in the

  near future.

  Dated: New York, New York
         September _3_, 2020

                                                        s/ Robert E. Gerber




                                               -2-
